Claims 1-4, 6-7, 9-10, 12-15, 17, 19-20, 22, 24 and 27-29 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12-15 and 22 are rejected under 35 U.S.C. 102(a)1 as being anticipated by the Patent No. CN 105543422 A. English translation of the Patent CN 105543422 A is used in this Office action.
The Patent (CN’ 422 A) teaches a method for removing hair (biological deposit) from the rabbit skin by adding to the skin a composition comprising keratinase (protease) which inherently having same keratinolyic activity as claimed, sodium hydrogen sulfite as a reducing agent and a surfactant following washing with water as claimed in claims 1-4, 6, 12-15 and 22 (see page 8, Example 2). The Patent CN 105543422 A teaches all the limitations of the instant claims. Hence the Patent CN 105543422 anticipates the claims.
4	Claims 1-4, 6-7, 9-10, 13-15, 17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Yu et al. (US 2015/0208694 A1).
Yu et al. (US’ 694 A1) teaches a method for degrading keratin material wherein the keratin material is admixed with a protease and surfactants as claimed in claim 1 (see page 2, paragraph, 0024). Yu et al. (US’ 694 A1) teaches a protease that degrading keratin material which inherently having same keratinolytic activity as claimed and wherein the mixture also comprises sodium sulfide as a reducing agent as claimed in claims 2-4, 13-15 and 22 (see page 13, paragraphs, 0219-0220), wherein the surfactant is Triton-X-100 (polyoxyethylene alkyl ether) as claimed in claims 6-7, 9-10, 17 and 19-20 (see claim 4). Yu et al. (US’ 694 A1) teaches all the limitations of the instant claims. Hence Yu et al. (US’ 694 A1) anticipates the claims. 
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over
Patent No. CN 105543422 A. English translation of the Patent CN 105543422 A is used in this Office action.
The Patent (CN’ 422 A) teaches a method for removing hair (biological deposit) from the rabbit skin by adding to the skin a composition comprising keratinase (protease), sodium hydrogen sulfite as a reducing agent and a surfactant as claimed (see page 8, Example 2).
The instant claims differ from the teaching of the Patent (CN’ 422 A) by reciting removing a biological deposit (hair) from skin of the animal bovine. 
However, the Patent (CN’ 422 A) clearly teaches a method for removing hair from the rabbit skin (see page 8, Example 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a method for removing the hair from the animal bovine to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of the Patent (CN’ 422 A) that refers to a composition for removing hair from an animal, and, thus the person of the ordinary skill in the art would expect such a composition to have similar property for removing hair from animal bovine and would expect such a composition to have similar results to those claimed, absent of unexpected results.
7	Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. (CN 105543422 A) in view of the Patent (GB 981402 A).  English translation of the Patent CN 105543422 A is used in this Office action.
The Patent (CN’ 422 A) teaches a method for removing hair (biological deposit) from the rabbit skin by adding to the skin a composition comprising keratinase (protease), sodium hydrogen sulfite as a reducing agent and a surfactant as claimed (see page 8, Example 2).
The instant claims differ from the teaching of the Patent (CN’ 422 A) by reciting removing animal faeces as a biological deposit from skin of the animals. 


The Patent (GB’ 402 A) in analogous art of treatment of animal skins, teaches a method for dehairing hides and skins by treating the skins in an aqueous proteolytic enzyme solution comprising a keratinase (protease) that characterized by its ability to digest native, unaltered keratinaceous material (see claim 1).
	Therefore, in view of the teaching of the Patent (GB’ 402 A), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the hair removing composition of The Patent (CN’ 422 A) by incorporating the aqueous proteolytic enzyme solution as taught by Patent (GB’ 402 A) for removing animal faeces as the native materials (biological deposit) from the animal skin to arrive at the claimed invention based on the teaching of Patent (GB’ 402 A) that refers to the aqueous proteolytic enzyme solution for treating animal skins by digesting native unaltered keratinaceous materials, and, thus, the person of the ordinary skill would expect such a composition to have similar results to those claimed, absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761